DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “250” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the following terms, which are trade names or marks used in commerce, have been noted in this application:
“PTeye” on page 15
“Loctite” on page 16
“Fluobeam” on page 18
“Firefly” on page 18
“Spectrum” on page 18
“Pinpoint” on page 18
“Elevision” on page 18
The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 6 is objected to because of the following informalities:  The phrase “means for focusing” in line 1 appears to be missing an article.  It is suggested that this limitation be amended to read “a means for focusing” or similar.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the at least one camera” in line 1, while this element has previously been recited as “at least one camera and/or a spectrometer” in Claim 9, lines 1-2.  For clarity, each recitation of this element should have the same phrasing.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  The phrase “the optical means further comprise” in line 1 should be “the optical means further comprises”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The phrases “cortex of an adrenal gland” and “medulla of the adrenal gland” appear to be missing an article.  It is suggested that these limitations be amended to read “a cortex of an adrenal gland” and “a medulla of the adrenal gland” or similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for obtaining autofluorescence signals” in Claim 1
“light delivery device” in Claim 2
“means for focusing” in Claim 6
“optical means” in Claim 15
“delivery means” in Claim 19
“collection means” in Claim 19
Structural support for each of the above elements has been provided on specification page 12.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a wavelength appropriate notch filter” in lines 1-2.  This limitation is indefinite because the it is unclear what is meant by the phrase “wavelength appropriate” in reference to a filter.  Further, it is unclear how a particular wavelength of light passing through the light delivery device may be determined to be “appropriate”.  Additional clarification is required.
Claim 6 recites a “means for focusing from the light source to the tissues of the target region” in lines 1-2.  This limitation is indefinite because it is unclear how the function of “focusing” may be related to the light source and the tissues of the target region.  For example, no element has been provided to which the function of “focusing” may be applied.  For the remainder of this Action, it is assumed that this limitation refers to the focusing of light from the light source to the tissues of the target region.
Claim 23 recites the limitation "the periadrenal fat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11-14, 21, 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210127957 A1 by Lee et al. (hereinafter “Lee”).
Regarding Claim 1, Lee discloses a system for providing anatomical guidance in a surgery (apparatus 100 for identifying and assessing the viability of a parathyroid gland; [0039]), comprising: a light source configured to emit light having a wavelength in a near-infrared (NIR) range for illuminating tissues of a target region (light source unit 105 emits light in a wavelength range of 780-840 nm; [0057]; Fig. 4); means for obtaining autofluorescence signals emitted from the illuminated tissues in response to the illumination (image pickup by near-infrared sensor 190a captures autofluorescence of the parathyroid gland; [0058]); and a controller configured to process the obtained autofluorescence signals to identify target tissues (processor 195 processes the autofluorescence image indicating the position of the parathyroid gland (g) captured by the near-infrared sensor 190a for display; [0058-61]; Fig. 4).
Regarding Claim 2, Lee discloses the system of claim 1.  Lee further discloses wherein the light source comprises a laser or an LED configured to emit the light having the wavelength in the NIR range of about 600-1500 nm (light source 105 is an LED or laser diode which emits light in the wavelength range of 780-840; [0041, 57]).
Regarding Claim 11, Lee discloses the system of claim 1.  Lee further discloses a display for displaying images corresponding to the processed autofluorescence signal for surgical guidance (display device 200 displays images processed in processor 195; [0061]; Fig. 4).
Regarding Claim 12, Lee discloses the system of claim 1.  Lee further discloses wherein the target region comprises an adrenal gland, a pancreas gland, a thyroid gland, a parathyroid gland, small bowel, or any other organs (the parathyroid gland (g) is detected from the surgery region (R); [0058]; Fig. 4).
Regarding Claim 13, Lee discloses the system of claim 1.  Lee further discloses wherein the surgery is an endocrine surgery (the apparatus is used for a parathyroid surgery; [0002, 39-40]).
Regarding Claim 14, Lee discloses the system of claim 1.  Lee further discloses wherein identifying the target tissues comprises differentiating diseased tissues from healthy tissues within one organ, or differentiating one organ from other tissues or organs (the parathyroid gland (g) is detected from the surgery region (R), for example the thyroid gland (t) as shown in Fig. 1; [0037, 58]; Figs. 1, 4).
Regarding Claim 21, Lee discloses a method for providing anatomical guidance in surgery, comprising: illuminating tissues of a target region with light having a wavelength in a near- infrared (NIR) range (light source unit 105 emits light in a wavelength range of 780-840 nm; [0057]; Fig. 4); obtaining autofluorescence signals emitted from the illuminated tissues in response to the illumination (image pickup by near-infrared sensors 190a and 190b for capturing autofluorescence of the parathyroid gland; [0046, 58]); and processing the obtained autofluorescence signals to identify target tissues (processor 195 processes the autofluorescence image indicating the position of the parathyroid gland (g) captured by the near-infrared sensor 190a for display; [0058-61]; Fig. 4).
Regarding Claim 24, Lee discloses the method of claim 21.  Lee further discloses wherein said processing step comprises obtaining autofluorescence patterns from the obtained autofluorescence signals (diffuse speckle patterns may be generated by the parathyroid gland and captured by second near-infrared sensor 190b); and correlating between the autofluorescence patterns and characteristics of the tissues of the target region (speckle information from the speckle patterns is used to assess the viability of the parathyroid gland; [0063-64]; Fig. 6).
Regarding Claim 25, Lee discloses the method of claim 24.  Lee further discloses wherein said processing step further comprises, when high correlation between the autofluorescence patterns and the characteristics of the tissues of the target region exists, indicating a surgeon to selectively excise specific tissues of the target regions (surgical resection of nonviable tissue, as indicated in the viability assessment of the parathyroid gland; [0004-6, 63-64]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 20040044287 A1 by Lin et al. (hereinafter “Lin”).
Regarding Claim 3, Lee discloses the system of claim 1.  Lee further discloses wherein the means for obtaining the autofluorescence signals comprises: a detector configured to collect the autofluorescence signals emitted from the illuminated tissues (image pickup by near-infrared sensor 190a captures autofluorescence of the parathyroid gland; [0058]).
Lee does not disclose the means for obtaining autofluorescence signals comprising a light delivery device optically coupled with the light source and configured to deliver the light from the light source to the tissues of the target region.  However, Lin discloses a detection system in which a fiber optic probe 40 is coupled to a source of white light 20, a source of laser light 30, and a spectrograph 60.  Light from each the laser light source is provided to an in vivo tissue 8 via the fiber optic probe 40 and autofluorescence from the in vivo tissue 8 is returned to the spectrograph via the fiber optic probe 40 ([0016]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lee with the optic fiber probe configuration disclosed by Lin with the benefit of improving tissue identification in optical spectroscopy (Lin [0016]).
Regarding Claim 4, Lee as modified by Lin discloses the system of claim 3.  Lee does not disclose wherein the light delivery device comprises one or more light guides, or one or more optical fibers.  However, Lin discloses a detection system in which light from each the laser light source is provided to an in vivo tissue 8 via the fiber optic probe 40 and autofluorescence from the in vivo tissue 8 is returned to the spectrograph via the fiber optic probe 40 ([0016]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lee with the optic fiber probe configuration disclosed by Lin with the benefit of improving tissue identification in optical spectroscopy (Lin [0016]).
Regarding Claim 6, Lee as modified by Lin discloses the system of claim 3.  Lee further discloses wherein the light delivery device comprises means for focusing from the light source to the tissues of the target region (light source unit 105 may include a functional lens to diffuse or focus light onto the region; [0042]; Fig. 4).
Regarding Claim 7, Lee as modified by Lin discloses the system of claim 3.  Lee further discloses wherein the means for obtaining the autofluorescence signals further comprises: at least one lens positioned between the tissues and the detector in an optical path along which the autofluorescence signals emitted from the illuminated tissues travel, and utilized to receive the autofluorescence signals emitted from the tissues and focus them on a desired spot on the detector (polarizing lens 170 disposed in front of near-infrared sensor 190a as shown in Fig. 2 passes light to be incident on one surface of the sensor; [0049]; Fig. 2).
Regarding Claim 8, Lee as modified by Lin discloses the system of claim 7.  Lee further discloses wherein the means for obtaining the autofluorescence signals further comprises: at least one filter positioned between the tissues and the at least one lens in the optical path, and utilized to block unwanted wavelengths, ambient light and/or reflected light from the illuminated tissues to ensure the autofluorescence signals to be detected (first filter 160a in front of the polarizing lens 170 as shown in Fig. 2 filters infrared light in a first region; [0048-49]; Fig. 2).
Regarding Claim 9, Lee as modified by Lin discloses the system of claim 3.  Lee further discloses wherein the detector comprises at least one camera, and/or a spectrometer (near-infrared sensors 190a and 190b capture images; [0042-43]).
Regarding Claim 10, Lee as modified by Lin discloses the system of claim 9.  Lee does not disclose wherein the at least one camera comprises at least one charge- coupled device (CCD) camera, at least one complementary metal oxide semiconductor (CMOS) camera, at least one photosensor array, or a combination thereof.  However, Lin discloses the detection system 10 including the spectrograph 60 and a CCD camera 72 for receiving and imaging the autofluorescence returned from the in vivo tissue 8 ([0016]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lee with the camera configuration disclosed by Lin with the benefit of improving tissue identification in optical spectroscopy (Lin [0016]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lin as applied to claim 3 above, and further in view of US 20070046778 A1 by Ishihara et al. (hereinafter “Ishihara”).
Regarding Claim 5, Lee as modified by Lin discloses the system of claim 3.  Lee does not disclose wherein the light delivery device comprises a wavelength appropriate notch filter and a double concave lens for beam divergence.  However, Ishihara discloses an endoscope 2B which includes light guides 7 and 8 for providing illumination to a subject 21.  At the light emitting ends of the light guide 7, illumination optical system 46a is provided, including a biconvex lens 47a and an illumination light filter 49, which transmits only light in a specified wavelength band to the subject 21 ([0136-137, 157-159]; Fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lee with the light delivery configuration disclosed by Ishihara with the benefit of enabling visible light fluorescence observation (Ishihara [0135]).

Claims 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee.
Regarding Claim 15, Lin discloses a system for providing anatomical guidance in surgery (detection system 10 for tissue identification using optical spectroscopy), comprising: a light source configured to emit light (source of laser light 30); an optical means configured to deliver the emitted light to tissues of a target region to illuminate the tissues, and to collect autofluorescence signals emitted from the tissues in response to the illumination (fiber optic probe 40 delivers light from source of laser light 30 to in vivo tissue 8 and returns autofluorescence from the in vivo tissue 8 to CCD camera 72 via spectrograph 60); a detector configured to obtain the collected autofluorescence signals (CCD camera 72); and a controller in communication with the detector and configured to process the obtained autofluorescence signals to identify target tissues (processor 80 distinguishes tumorous tissue from non-tumorous tissue based on the captured light; [0016]; Fig. 1).
Lin does not disclose the emitted light having a wavelength in a near-infrared (NIR) range.  However, Lee discloses an apparatus 100 for identifying and assessing the viability of a parathyroid gland.  A light source unit 105 emits NIR light a wavelength range of 780-840 nm ([0041-42]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination disclosed by Lin with the wavelength disclosed by Lee with the benefit of causing autofluorescence emission in a parathyroid gland (Lee [0058]).
Regarding Claim 19, Lin as modified by Lee discloses the system of claim 15.  Lin further discloses wherein the optical means comprises a delivery means for delivering the light emitted from the light source to the tissues (fiber optic probe 40 delivers light from source of laser light 30 to in vivo tissue 8), and a collection means for collecting the autofluorescence signals emitted from the tissues in response to the illumination (fiber optic probe 40 returns autofluorescence from the in vivo tissue 8 to CCD camera 72 via spectrograph 60; [0016]; Fig. 1).
Regarding Claim 20, Lin as modified by Lee discloses the system of claim 15.  Lin further discloses wherein the detector comprises at least one camera, and/or a spectrometer (light is delivered to CCD camera 72 via spectrograph 60; [0016]; Fig. 1).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lin as applied to claim 15 above, and further in view of US 20160228207 A1 by Yadlowsky et al. (hereinafter “Yadlowsky”).
Regarding Claim 16, Lin as modified by Lee discloses the system of claim 15.  Lin further discloses wherein the optical means comprises an excitation fiber configured to deliver the light emitted from the light source to the tissues (one of fibers 44b-g which delivers laser light), and a plurality of collection fibers aligned circularly and configured to collect the autofluorescence signals emitted from the tissues in response to the illumination (remaining fibers 44a-g which collect fluorescence emission from the tissue sample 8; [0017]; Fig. 2a).
Lin does not the excitation fiber positioned in the center.  However, Yadlowsky discloses a microsurgical instrument with an optical fiber bundle with optical fibers 56.  Six of the optical fibers 56 are positioned around a center fiber as shown in Fig. 12, and light is emitted from the central fiber ([0040]; Fig. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lin with the fiber configuration disclosed by Yadlowsky with the benefit of eliminating a light void in the center of the optical fibers (Yadlowsky [0040]).
Regarding Claim 17, Lin as modified by Lee and Yadlowsky discloses the system of claim 16.  Lin further discloses wherein the optical means further comprises an inline filter for preventing intrinsic autofluorescence from the optical fiber itself (long pass filters provided at the entrance of spectrograph 60 to eliminate reflection; [0018]).
Regarding Claim 18, Lin as modified by Lee and Yadlowsky discloses the system of claim 17.  Lin further discloses wherein the optical means further comprise a long-pass filter placed in a fiber port of the detector to further reduce the amount of stray laser light entering the detector (long pass filters provided at the entrance of spectrograph 60 to eliminate reflection; [0018]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of “Endocrine-specific NIR fluorophores for adrenal gland targeting” by Ashitate et al. (hereinafter “Ashitate”).
Regarding Claim 22, Lee discloses the method of claim 21.  Lee does not disclose wherein said processing step comprises finding maximum autofluorescence intensities and/or emission wavelength peaks from the obtained autofluorescence signals.  However, Ashitate discloses intraoperative imaging of adrenal glands and surrounding tissue structures using NIR emitted autofluorescence.  As fluorescence emitted by endocrine-specific NIR fluorophores ESNF20 and ESNF31 is imaged, respective SBR signal intensities are measured.  As shown in Figs. 2A and 3A, the intensity of the SBR of the adrenal gland is compared to surrounding tissues over time (page 2, Col 1; Figs. 2A, 3A and descriptions).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify method disclosed by Lee with the adrenal gland imaging disclosed by Ashitate with the benefit of definitively identifying adrenal glands during an image-guided surgery (Ashitate page 1, Abstract).
Regarding Claim 23, Lee as modified by Ashitate discloses the method of claim 22.  Lee does not disclose wherein the autofluorescence has a highest intensity in cortex of an adrenal gland as compared to that in medulla of the adrenal gland or the periadrenal fat around the adrenal gland.  However, Ashitate discloses intraoperative imaging of adrenal glands and surrounding tissue structures using NIR emitted autofluorescence.  Using an endocrine-specific NIR fluorophores ESNF20 and ESNF31, fluorescence from the cortex and medulla of the adrenal gland can be imaged (page 1, Col 2, paragraph 2).  As shown in Fig. 2D, a fluorescence intensity of the adrenal cortex is higher than that of the medulla when NIR fluorescence imaging is performed with each of the endocrine-specific NIR fluorophores (Fig. 2D, particularly the second and fourth images in the second column; Fig. 2 description).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Lee with the adrenal gland imaging disclosed by Ashitate with the benefit of definitively identifying adrenal glands during an image-guided surgery (Ashitate page 1, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160270672 A1
US 20170236022 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795